Citation Nr: 1036829	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Veteran testified at a hearing in support of his claim in 
October 2009 before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 letter to his Senator, the Veteran stated that he 
was living off of Social Security Disability payments.  This 
letter put VA on notice that the Veteran is in receipt of 
disability payments from the Social Security Administration 
(SSA).  The Veteran's SSA records are not associated with his 
claims folder, and there is no evidence that the RO has attempted 
to obtain them.  As the SSA records may be relevant to the 
Veteran's claim for PTSD, VA is obligated to attempt to obtain 
them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all medical 
and other records concerning the Veteran's 
claim with that agency for disability 
benefits and/or supplemental income, 
including a copy of that agency's decision 
in response to his claim.  All records 
obtained must be associated with the claims 
file.  If the search for these additional 
records is unsuccessful, and further 
attempts to obtain them would be futile, 
document this in the claims file and notify 
the Veteran in accordance with  38 C.F.R. 
§ 3.159(c)(2) and (3).  

2. Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


